Citation Nr: 0825967	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  03-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of surgery for a herniated nucleus pulposus at L5. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. B. 


ATTORNEY FOR THE BOARD

J Horrigan 
INTRODUCTION

The veteran, who is the appellant served on active duty from 
May 1966 to April 1968 and from July 1973 to January 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina. 

While on appeal in a rating decision in June 2004, the RO 
granted a separate 10 percent rating for right, L-4, 
radiculopathy, effective September 26, 2003.  And the veteran 
has no appealed the separate 10 percent rating. 

In June 2007, the Board vacated its initial decision on the 
claim because the veteran had not been afforded a hearing 
that he had requested. 

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A copy of the hearing is in 
the record. 

The claim for increase is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

In June 2008, the veteran testified that since he was last 
examined by VA he has had increasing back pain as well as 
weakness and that he has had decreased limitation of motion, 
especially on forward flexion.  

As the veteran's testimony signals a material change in the 
symptomatology, a reexamination is required. 38 C.F.R. § 
3.327(a). 



Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2. Schedule the veteran for a VA 
orthopedic examination to determine the 
current degree of limitation of motion 
of the lumbar spine.  For the purpose 
of this examination, electrodiagnostic 
testing, EMG/NCV, is not requested or 
required.  The claims folder must be 
made available to the examiner for 
review.  

The examiner is specifically asked to 
determine the following: 

a). Whether forward flexion of the 
thoracolumbar spine is to 30 
degrees or less, considering any 
functional loss due to pain, 
weakened  movement, excess 
fatigability, or pain on movement.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 
and, 

b). Whether the veteran has 
incapacitating episodes of 
intervertebal disc syndrome, 
having a total duration of at 
least 4 weeks but less than 6 
weeks during the past 12 months.  

An incapacitating episode is 
a period of acute signs and 
symptoms due to 
intervertebral disc syndrome 
that requires bed rest 
prescribed by a physician and 
treatment by a physician. 



2. After the above development is 
completed, the RO adjudicate the claim.  
If the benefit sought remains denied, 
provide the veteran a supplemental 
statement of the case and return the 
case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




